Citation Nr: 9910240	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  98-01 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder for the purpose of accrued benefits.  

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from June 1967 to June 1971.  
The veteran died in January 1991.  The appellant seeks 
benefits as the veteran's surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky. 

Entitlement to service connection for post-traumatic stress 
disorder is addressed in the REMAND portion of this decision.  


FINDING OF FACT

There is no competent medical evidence linking the cause of 
the veteran's death to service.


CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The initial inquiry in reviewing any claim before the Board 
is whether the appellant has presented evidence of a well-
grounded claim; that is, one that is plausible or capable of 
substantiation.  The appellant carries the burden of 
submitting evidence "sufficient to justify a belief by a 
fair and impartial individual that the claim is well-
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  If the appellant has not presented 
a well-grounded claim, that appeal must fail.  While the 
claim need not be conclusive, it must be accompanied by 
supporting evidence; a mere allegation is not sufficient.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In cases which 
the determinative issue is one involving medical causation, 
competent medical evidence is required to establish a well-
grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  In this case, following a review of all of the 
evidence the Board finds that the appellant's claim is not 
substantiated by competent evidence, and as such it fails to 
meet the threshold requirement.  Therefore, the Board 
concludes that the appellant's claim is not well-grounded.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312.  The 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  The contributory cause of death is one that 
contributed substantially or materially, combined to cause 
death, or aided or lent assistance to the production of 
death. 38 C.F.R. § 3.312(c).

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A number of 
diseases, including heart disease, arteriosclerotic disease, 
and cardio-vascular renal disease, are presumed to have been 
incurred in service if manifested within a year of separation 
from service to a degree of 10 percent or more.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

A well-grounded claim for service connection, moreover, 
requires that three elements be satisfied.  First, there must 
be competent evidence of a current disability, as established 
by a medical diagnosis; second, there must be evidence of an 
incurrence or aggravation of a disease or injury in service, 
as established by lay or medical evidence, as appropriate; 
third, there must be competent evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disorder, as established by medical evidence or a 
medical opinion.  See generally Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

The United States Court of Veterans Appeals (Court) has 
indicated that, alternatively, a claim may be well grounded 
based upon application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such a condition.  That evidence must be medical, unless 
is relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

The appellant seeks service connection for the cause of the 
veteran's death.  There is no medical evidence, however, 
linking the veteran's death to service.  

The certificate of death in this case reflects that the 
veteran died in January 1997 due to coronary artery disease.  
At the time of his death, service connection was in effect 
for a scar of the upper right eyelid, and for external 
hemorrhoids.  

Service medical records contain no reference to heart 
disease, coronary artery disease, or cardiovascular disease, 
and there is no medical evidence of such disease within a 
year of the veteran's separation from service.  The claims 
file does not reflect the presence of the opinion of a 
medical practitioner, further, that coronary artery disease 
had its onset in service or was the result of an incident in 
service.  The claims file also reflects no medical opinion 
suggesting that the veteran's service connected disabilities 
played a role in bringing about the veteran's demise.  

The appellant claims that post-traumatic stress disorder, 
which she asserts warrants service connection, caused the 
disease which resulted in the veteran's death.  Service 
connection is not effect for post-traumatic stress disorder.  
However, even assuming, arguendo, that service connection is 
warranted for that disability, there is no competent evidence 
linking post-traumatic stress disorder to the veteran's 
arteriosclerotic disease or otherwise linking it to the 
veteran's death.  

The appellant has expressed her own opinion concerning the 
etiology of the cause of the veteran's death.  However, 
"[w]here the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is required to fulfill the well-grounded claim requirement of 
section 5107(a)."  Caluza v. Brown, 7 Vet. App. 498, 504 
(1995).  Without such evidence, the appellant's claim is not 
well grounded.  



ORDER

A claim for service connection for the cause of the veteran's 
death is denied.  


REMAND

During his lifetime, the veteran filed a claim for service 
connection for post-traumatic stress disorder alleging that 
he had experienced stressors during service in Vietnam.  In 
January 1997, during the pendency of his claim, the veteran 
died.  The appellant seeks accrued benefits, arguing that 
service connection for post-traumatic stress disorder is 
warranted.  

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive of the claimed in-service stressor.  Id.  

The evidence necessary to establish the occurrence of a 
stressor during service to support the claim for post-
traumatic stress disorder will vary depending on whether the 
veteran was "engaged in combat with enemy."  See Hayes v. 
Brown, 5 Vet. App. 60, 66 (1933).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, providing that the veteran's testimony is found to 
be satisfactory, e.g., credible and "consistent with the 
circumstances, conditions, or hardships of such service."  
38 U.S.C.A. § 1154(b); 38 C.F.R. §  3.304(d), (f).  However, 
if it is determined that veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, the veteran's lay testimony alone will not be enough 
to establish the occurrence of the alleged stressor.  In such 
cases, the record must contain service records or other 
supportive evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); see also West v. Brown, 7 Vet. App. 70 (1994).  
Nothing in the statutes or regulations governing service 
connection for post-traumatic stress disorder requires that 
such corroboration be found in the service medical records; 
rather, the VA must consider whether the veteran's account of 
his stressors is inconsistent with the available service 
records.  See Doran v. Brown, 6 Vet. App. 289 (1994).  

The veteran maintained in various statements, including those 
made to a VA examiner in April 1996, that he had been 
involved in the TET offensive and that he had witnessed the 
death of numerous individuals, including his friends.  
Personnel records, including the veteran's DD-214, does not 
reflect awards for participation in combat.  However, the 
veteran's DD-214 reflects that the veteran was an antitank 
assaultman and that he received jungle warfare training and 
training with a 3.5 Rocket Flame-thrower.  Personnel records, 
further, reflect that he was in Vietnam from December 1967 to 
January 1968 while assigned to Company A, 1st Battalion, 5th 
Marine, 1st Marine Division (Rein). 

A unit history would be helpful in determining whether the 
veteran was involved in combat while in Vietnam.  Additional 
development, therefore should be obtained to ascertain 
whether the veteran was, in fact, exposed to combat.


This case, therefore, is REMANDED for the following 
development:

The RO should contact the Commandant of 
the Marine Corps (Code HDH), 
Headquarters, US Marine Corps, 
Washington, DC, 203080 and request a unit 
history for the veteran's battalion.  The 
RO should also inquire as to the 
existence of any other records that may 
substantiate the veteran's involvement in 
combat.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of all the 
evidence.  If the benefit sought is not granted, the 
appellant should be furnished a supplemental statement of the 
case, and be afforded the appropriate time period to respond 
before the record is returned to the Board for further 
review.  

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant until he 
is notified.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 

